PER CURIAM.
Upon being granted full appellate review, Hollingshead v. Wainwright, 194 So.2d 577 (Fla. 1967)T the defendant appeals his conviction of guilty of one count of aggravated assault and of one count of assault with intent to commit second degree murder. We affirm.
Defendant raises three points, two in which he challenges the sufficiency of the *553evidence, and one in which he argues that assault with intent to commit second degree murder is not a crime. Based upon a review of the record and transcript we find sufficient substantial evidence to sustain defendant’s conviction on both counts. Furthermore, we hold that assault with intent to commit second degree murder is a crime, Wood v. State, 251 So.2d 556 (1st D.C.A.Fla.1971).
Defendant’s conviction and sentence are therefore affirmed.
OWEN, C. J., and WALDEN and MA-GER, JJ., concur.